DETAILED ACTION

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications is not found and needs to be presented at the beginning of the specification.  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
The claims recite a spray station 1 (2) and a spray station 2 (3), which is unclear.  It is suggested the recites recite a first spray station (2) and a second spray station (3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inboxing of battery plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as an inboxing of battery plate.
Claim 1 recites the limitation "the movable upper part" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as a movable upper part.
Regarding claims 1-2 and 5, the following phrases "can be moved" or "can be swiveled" render the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For purposed of compact prosecution, the limitation of can be will be interpreted as ‘is’.
Claim 1 recites the limitation "the spray heads" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the clause will be interpreted as ‘arranged on an upper working level (7) are the spray head of each of the first spray station (2) and the second spray station (3). 
In claim 1, line 21, the recitation of “adjusting and sliding frame (5)” is unclear as this recitation is found previously and it is unclear if there are two adjusting and sliding frames or should the later refer to the earlier.  For purposed of compact prosecution, the limitation will be interpreted as the adjusting and sliding frame.
Claim 1 recites the limitation "the lowering insertion and sliding movement" in line 26-27.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as a lowering insertion and sliding movement.
Claim 1 recites the limitation "the spray heads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the spray head.
Claim 1 recites the limitation "the housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 6, line 6-7, the recitation of “an adjusting and sliding frame (5)” is unclear as this recitation is found previously and it is unclear if there are two adjusting and sliding frames or should the later refer to the earlier.  For purposed of compact prosecution, the limitation will be interpreted as the adjusting and sliding frame.
Claim 6 recites the limitation "the feeding and discharging movements" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as feeding and discharging movements.
Claim 6 recites the limitation "the packs" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the battery plate packs.
In claim 6, line 23, the recitation of “an exhaust system (19)” is unclear as this recitation is found previously and it is unclear if there are two exhaust systems or should the later refer to the earlier.  For purposed of compact prosecution, the limitation will be interpreted as the exhaust system.
Claim 7 recites the limitation "the admixed carrier material" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as admixed carrier material.
Claim 8 recites “the necessary amount of lubricant”, where it is unclear as to what would constitute a “necessary amount”.
In claim 8, line 5, the recitation of “load cells arranged on the infeed rod” is unclear as this concept is found previously in claim 1 and it is unclear if there are two load cells or should 
Claims 8 and 9 recites the limitation "the sensor-detected process flow control".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the sensor-monitored process flow control.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The subject matter found in claims 3 and 4 are recited in claim 1.  Therefore claims 3 and 4 do not add further limitations to claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2 and 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art includes Mulder (US 5474609), Matheson (US 5078313), Czeiler (US 4610217), which generally teach coating of the interior of a container, however the references do not explicitly teach the instant claims alone or in combination.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Binu Thomas/Primary Examiner, Art Unit 1717